DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarpenvaa 8,125,378.
Regarding claim 1, Jarpenvaa discloses a system (see figs. 1 and 4) comprising:
a position sensor coupled to a mobile structure and configured to provide a Doppler-derived velocity corresponding to motion of the position sensor (measured Doppler velocities from satellites, see col. 5, lines 19-22 and 39-43, col. 6, lines 29-32); and

receive the Doppler-derived velocity from the position sensor (measured Doppler velocities provided from satellites to GPS receiver, and provide the measured Doppler velocities to the CPU, see col. 5, lines 19-22 and 39-43, col. 6, lines 29-32); and
determine an estimated relative position of the mobile structure based, at least in part, on the received Doppler-derived velocity and a prior estimated relative position (position estimate of step 302, see fig. 3, col. 7, lines 56-60) of the mobile structure (estimate new position, see figs. 1 and 3, steps 302-314, col. 7, lines 4-19).
	Regarding claim 2 as applied to claim 1, Jarpenvaa further discloses wherein:
the prior estimated relative position is determined based, at least in part on a prior Doppler-derived velocity received by the logic device and/or a preselected initialization value (see fig. 3 loop, col. 6, lines 56-60); and
the determining the estimated relative position of the mobile structure comprises determining, for each position component, the sum of the prior estimated relative position with a product of the Doppler-derived velocity and a time interval between the receiving the Doppler-derived velocity and the receiving the prior Doppler derived velocity (see fig. 3 loop, col. 6, lines 56-60, col. 7, lines 4-20).
	Regarding claim 3 as applied to claim 1, Jarpenvaa discloses wherein: the prior estimated relative position is determined based, at least in part on a prior Doppler-derived velocity received by the logic device (see fig. 3 loop, col. 6, lines 56-60);

    	Regarding claim 12, Jarpenvaa discloses a method comprising:
    receiving a Doppler-derived velocity corresponding to motion of a position sensor coupled to a mobile structure (measured Doppler velocities from satellites, see col. 5, lines 19-22 and 39-43, col. 6, lines 29-32); and
    determining an estimated relative position of the mobile structure (step 314, see fig. 3) based, at least in part, on the received Doppler-derived velocity and a prior estimated relative position (position estimate of step 302, see fig. 3, col. 7, lines 56-60) of the mobile structure (estimate new position, see figs. 1 and 3, steps 302-314, col. 7, lines 4-19).
	Regarding claim 13 as applied to claim 12, Jarpenvaa further discloses wherein: the prior estimated relative position is determined based, at least in part on a prior Doppler-derived velocity and/or a preselected initialization value (see fig. 3 loop, col. 6, lines 56-60); and 
the determining the estimated relative position of the mobile structure comprises determining, for each position component, the sum of the prior estimated relative position with a product of the Doppler-derived velocity and a time interval between the 
Regarding claim 14 as applied to claim 12, Jarpenvaa further discloses wherein: the prior estimated relative position is determined based, at least in part on a prior received Doppler-derived velocity (see fig. 3 loop, col. 6, lines 56-60); the prior estimated relative position comprises non-vertical position components (see col. 6, lines 29-32); and the determining the estimated relative position of the mobile structure comprises determining, for each non-vertical position component, the sum of the prior estimated relative position with a product of the Doppler-derived velocity and a time interval between the receiving the Doppler-derived velocity and the receiving the prior Doppler-derived velocity (see fig. 3 loop, col. 6, lines 56-60, col. 7, lines 4-20).  
Allowable Subject Matter
Claims 5-11 are allowed.
the following is an examiner’s statement of reasons for allowance: Regarding claim 5, Jarpenvaa 8,125,378 discloses a system comprising: 
a position sensor coupled to a mobile structure and configured to provide an absolute position of the position sensor;
an orientation sensor coupled to the mobile structure and configured to provide an absolute orientation of the mobile structure. The instant invention discloses and
a logic device configured to communicate with the position sensor and the orientation sensor, wherein the logic device is configured to:
receive the absolute orientation of the mobile structure from the orientation sensor and the absolute position of the position sensor from the position sensor;

determine an absolute position offset associated with the position sensor based, at least in part, on the received absolute orientation of the mobile structure, the determined transformation matrix, and a relative position vector from a center of mass of the mobile structure to a mounting position of the position sensor on the mobile structure; and
determine an estimated absolute position of the mobile structure based, at least in part, on the absolute position received from the position sensor and the determined absolute position offset. The above novel features, in combination with the other recited limitations in the claim, are not taught, suggested, or made obvious by Jarpenvaa or any other prior art of record, alone, or in combination. Claims 6-11 are allowed by virtue of being dependent on claim 5.
Claims 4 and 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 4 as applied to claim 1, Jarpenvaa discloses the claimed invention except wherein: the mobile structure comprises a watercraft; the position sensor comprises a global navigation satellite system receiver that is integrated with the user interface; the determining the estimated relative position of the mobile structure is based, at least in part, on a prior time series of estimated relative positions of the mobile structure including the prior estimated relative position; each estimated relative position in the prior time series of estimated relative positions is based, at least in part, on .
Regarding claim 20 as applied to claim 12, Jarpenvaa discloses the claimed invention except receiving absolute orientations of the mobile structure from an orientation sensor coupled to the mobile structure and spatial data from a spatial measurement sensor coupled to the mobile structure; determining a set of relative orientations of a water plane represented within the spatial data corresponding to a set of measurement times, relative to a sensor orientation corresponding to the spatial measurement sensor; identifying a set of absolute orientations of the mobile structure corresponding to the set of measurement times based, at least in part, on the received absolute orientations of the mobile structure; and determining a relative sensor orientation corresponding to the spatial measurement sensor, relative to the orientation sensor, based, at least in part, on the determined set of relative orientations of the water plane, the identified set of absolute orientations of the mobile structure, and a known absolute orientation of the water plane. Claim 21 is allowable by virtue of being dependent on claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Garrett et al 20110199260 discloses a location server receiving GNSS velocities from a plurality of GNSS enabled mobile devices in a coverage area.
Zhai 20180028154 discloses a method for determining an estimated location comprising receiving Doppler velocities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648